ACCEPTED
                                                                                                       02-17-00252-CR
                                                                                            SECOND COURT OF APPEALS
                                                                                                  FORT WORTH, TEXAS
                                                                                                    12/19/2017 5:24 PM
                                                                                                        DEBRA SPISAK
                                                                                                                CLERK

                           IN THE COURT OF APPEALS
                  FOR THE SECOND COURT OF APPEALS DISTRICT
                              FORT WORTH, TEXAS
                                                                                 FILED IN
                                                                          2nd COURT OF APPEALS
KEVIN E. BROMLEY                                  §                         FORT WORTH, TEXAS
           APPELLANT                              §                       12/19/2017 5:24:40 PM
                                                  §                           DEBRA SPISAK
VS.                                               §           NO: 02-17-00252-CR Clerk
                                                  §
THE STATE OF TEXAS                                §
          APPELLEE                                §

                        APPELLANT=S MOTION FOR EXTENSION
                       OF TIME FOR FILING APPELLANT=S BRIEF

       NOW COMES, KEVIN E. BROMLEY, Appellant, by and through his attorney, WES BALL,

and requests that he be granted an extension of time for filing his brief in the above-styled and

numbered cause. As grounds for granting this motion, Appellant states:

       The undersigned counsel is responsible for filing the Appellant=s brief in this case.
       Appellant seeks an extension of sixty (60) days to February 18, 2018. Appellant=s
       counsel seeks the extension due to a need for this additional time to adequately
       prepare Appellant=s brief. Due to his caseload in both trial and appellate courts, he
       has been unable to complete the brief.

       Appellant=s brief is currently due on December 20, 2017. The judgment in this cause
       was entered on July 20, 2017 by the trial judge presiding in the Criminal District
       Court No. 3 of Tarrant County, Texas. Appellant was convicted of AGG ASSAULT
       DEADLY WEAPON. Appellant was sentenced to six (6) years confinement in the
       Institutional Division of the Texas Department of Criminal Justice, probated for 72
       months. Appellant is currently out of jail on an appeal bond. Notice of Appeal was
       entered on July 25, 2017. The cause number in the trial court was 1469526. No
       extensions of time have been previously granted in this cause. Counsel requests an
       extension of sixty (60) days. Granting this extension should not cause any delay in
       the present submission date. Appellant=s counsel is aware of the policy concerning
       deadlines for filing briefs and the reluctance to grant extensions in the ordinary case.
       This request is not being made for mere purposes of delay, but so that justice may be
       done.




APPELLANT’S MOTION FOR EXTENSION OF TIME FOR FILING APPELLANT’S BRIEF                 PAGE 1 OF 2
       WHEREFORE PREMISES CONSIDERED, Appellant prays that this Honorable Court

grant an extension of sixty (60) days for filing his brief on appeal to February 18, 2018.


                                              Respectfully submitted,

                                              /s/ Wes Ball
                                              WES BALL
                                              State Bar No. 01643100
                                              4025 Woodland Park Blvd., Suite 100
                                              Arlington, Texas 76013
                                              Email: WBnotices@ballhase.com
                                              Telephone: (817)860-5000
                                              Fax No.: (817)860-6645

                                              ATTORNEY FOR APPELLANT

                                 CERTIFICATE OF SERVICE

       On this the 19th day of December, 2017, a true and correct copy of the above and foregoing

Appellant=s Motion for Extension of Time for Filing Appellant=s Brief was delivered electronically to

the Post-Conviction Division of the Tarrant County District Attorney=s Office.


                                              /s/ Wes Ball
                                              WES BALL
                                              Attorney for Appellant

                              CERTIFICATE OF CONFERENCE

       On the 18th day of December, 2017, Malinda Davis, assistant to Appellant=s counsel

contacted Cyndi Burgess, assistant to Debra Windsor, Chief of Post-Conviction, Tarrant County

District Attorney=s Office regarding the foregoing Motion and has been advised that the state does

not oppose the Motion.

                                              /s/ Wes Ball______________________________
                                              WES BALL


APPELLANT’S MOTION FOR EXTENSION OF TIME FOR FILING APPELLANT’S BRIEF                PAGE 2 OF 2